
	
		II
		Calendar No. 1108
		110th CONGRESS
		2d Session
		S. 2148
		[Report No. 110–517]
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 1 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for greater diversity within, and to improve
		  policy direction and oversight of, the Senior Executive Service.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Senior Executive Service Diversity
			 Assurance Act.
		2.Senior Executive
			 Service Resource Office
			(a)DefinitionsFor
			 purposes of this section—
				(1)the term
			 Director means the Director of the Office of Personnel
			 Management;
				(2)the term
			 Senior Executive Service has the meaning given such term by
			 section 2101a of title 5, United States Code;
				(3)the terms
			 agency, career appointee, and career
			 reserved position have the meanings given them by section 3132 of title
			 5, United States Code; and
				(4)the term SES
			 Resource Office means the Senior Executive Service Resource Office,
			 established under subsection (b).
				(b)EstablishmentNot
			 later than January 1, 2009, the Director shall establish within the Office of
			 Personnel Management an office to be known as the Senior Executive Service
			 Resource Office. The mission of the SES Resource Office shall be—
				(1)to improve the
			 efficiency, effectiveness, and productivity of the Senior Executive Service
			 through policy formulation and oversight;
				(2)to advance the
			 professionalism of the Senior Executive Service; and
				(3)to ensure that, in
			 seeking to achieve a Senior Executive Service reflective of the Nation’s
			 diversity, recruitment is from qualified individuals from appropriate
			 sources.
				(c)FunctionsIt shall be the function of the SES
			 Resource Office to make recommendations to the Director with respect to
			 regulations, and to provide guidance to agencies, concerning the structure,
			 management, and diverse composition of the Senior Executive Service. In order
			 to carry out the purposes of this section, the SES Resource Office
			 shall—
				(1)take such actions
			 as the SES Resource Office considers necessary to manage and promote an
			 efficient, elite, and diverse corps of senior executives by—
					(A)creating policies
			 for the management and improvement of the Senior Executive Service;
					(B)providing
			 oversight of the performance, structure, and composition of the Senior
			 Executive Service; and
					(C)providing guidance
			 and oversight to agencies in the management of senior executives and candidates
			 for the Senior Executive Service;
					(2)be responsible for
			 the policy development, management, and oversight of the Senior Executive
			 Service pay system;
				(3)develop standards
			 for certification of each agency’s Senior Executive Service performance
			 management system and evaluate all agency applications for
			 certification;
				(4)be responsible for
			 developing and monitoring programs for the advancement and training of senior
			 executives, including the Senior Executive Service Federal Candidate
			 Development Program;
				(5)provide oversight
			 of and guidance to agency executive resources boards;
				(6)be responsible for
			 the administration of the qualifications review board;
				(7)establish and
			 maintain lists (in a form that renders them useful to appointing authorities
			 and candidates) of—
					(A)the total number
			 of career reserved positions at each agency;
					(B)the total number
			 of vacant career reserved positions at each agency;
					(C)whether candidates
			 are being sought for each such vacant position; and
					(D)the names and (to
			 the extent available) the race, ethnicity, gender, and any disabilities of
			 individuals who have been certified, in accordance with section 3393(d) of
			 title 5, United States Code (as so redesignated by section 3(a)), as having the
			 executive qualifications necessary for initial appointment as a career
			 appointee;
					(8)establish
			 mentoring programs for individuals described in paragraph (7)(D);
				(9)collect and
			 maintain statistics relating to the composition of the Senior Executive Service
			 based on race, ethnicity, gender, age, and persons with disabilities;
				(10)publish annually
			 in the Federal Register statistics relating to—
					(A)the data collected
			 by the SES Resource Office under paragraph (7); and
					(B)the composition of
			 the Senior Executive Service based on the factors listed in paragraph (7)(D);
			 and
					(11)conduct a
			 continuing program for the recruitment of women, members of racial and ethnic
			 minority groups, and the disabled for Senior Executive Service positions, with
			 special efforts directed at recruiting from educational institutions,
			 professional associations, and other sources.
				(d)Public access to
			 statisticsThe SES Resource Office shall make the statistics
			 under subsection (c)(10) accessible to the public through an Internet
			 website.
			3.Career
			 appointments
			(a)Establishment
			 and role of SES evaluation panelsSection 3393 of title 5, United
			 States Code, is amended—
				(1)by redesignating
			 subsections (b) through (g) as subsections (c) through (h), respectively;
			 and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)(1)(A)Each agency shall
				establish one or more Senior Executive Service evaluation panels, as
				appropriate, the members of which shall be appointed by the head of the agency
				(or his or her designee)—
									(i)from among senior
				executives of the agency or commissioned officers of the uniformed services
				serving on active duty in such agency; or
									(ii)from among senior
				executives of or commissioned officers of the uniformed services serving on
				active duty in another agency, if—
										(I)subparagraph (B) could not (but for this
				clause) otherwise be satisfied; and
										(II)the consent of
				the head of the other agency is obtained.
										(B)Each panel shall
				consist of 3 members, of whom at least 1 shall be a woman and 1 other shall be
				a member of a racial or ethnic minority group.
								(2)It shall be the
				function of a Senior Executive Service evaluation panel, with respect to any
				Senior Executive Service position for which a vacancy announcement is
				posted—
								(A)to review the
				executive qualifications of each candidate for a position which is to be filled
				by a career appointee; and
								(B)to certify to the
				appropriate executive resources board the names of candidates who, in the
				judgment of the panel, are best qualified for such position.
								Nothing in subparagraph (A) shall
				be considered to apply in the case of any candidate who is already a career
				appointee..
				
				(b)Role of
			 executive resources boardsParagraph (1) of section 3393(c) of
			 title 5, United States Code (as so redesignated by subsection (a)), is amended
			 to read as follows:
				
					(1)for each career
				reserved position for which a vacancy is posted, review the executive
				qualifications of candidates certified under subsection (b) with respect to
				such position;
				and
					.
			(c)Definition of
			 appointing authoritySection 3393 of title 5, United States Code,
			 is amended by adding after subsection (h) (as so redesignated by subsection
			 (a)) the following:
				
					(i)For purposes of
				this section, the term appointing authority means, with respect to
				a position within an agency, the head of such agency (or his or her
				designee).
					.
			(d)Technical and
			 conforming amendments
				(1)Section 3592(a)(1)
			 of title 5, United States Code, is amended by striking 3393(d)
			 and inserting 3393(e).
				(2)Section 3593 of
			 such title is amended—
					(A)in subsection
			 (a)—
						(i)in the matter
			 before paragraph (1), by striking 3393(b) and (c) and inserting
			 3393(c) and (d); and
						(ii)in paragraph (1),
			 by striking 3393(d) and inserting 3393(e);
			 and
						(B)in subsection
			 (c)(1)—
						(i)in the matter
			 before subparagraph (A), by striking 3393(b) and (c) and
			 inserting 3393(c) and (d); and
						(ii)in subparagraph
			 (C), by striking 3393(d) and inserting
			 3393(e).
						(3)Section 3594 of
			 such title is amended in subsections (a) and (b) by striking
			 3393(d) and inserting 3393(e).
				(4)Section 3595(b)(1)
			 of such title is amended by striking 3393(d) and inserting
			 3393(e).
				(5)Section 7541(1)(A)
			 of such title is amended by striking 3393(d) and inserting
			 3393(e).
				
	
		1.Short titleThis Act may be cited as the
			 Senior Executive Service Diversity
			 Assurance Act.
		2.FindingsCongress finds that—
			(1)according to the
			 Government Accountability Office—
				(A)minorities made up 22.5
			 percent of the individuals serving at the GS–15 and GS–14 levels and 15.8
			 percent of the Senior Executive Service in 2007;
				(B)women made up 34.3
			 percent of the individuals serving at the GS–15 and GS–14 levels and 29.1
			 percent of the Senior Executive Service in 2007; and
				(C)although the number of
			 career Senior Executive Service members increased from 6,110 in 2,000 to 6,555
			 in 2007, the representation of African American men in the career Senior
			 Executive Service declined during that same period from 5.5 percent to 5.0
			 percent; and
				(2)according to the Office
			 of Personnel Management—
				(A)black employees
			 represented 6.1 percent of employees at the Senior Pay levels and 17.8 percent
			 of the permanent Federal workforce compared to 10.1 percent in the civilian
			 labor force in 2007;
				(B)Hispanic employees
			 represented 4.0 percent of employees at the Senior Pay levels and 7.8 percent
			 of the permanent Federal workforce compared to 13.3 percent of the civilian
			 labor force in 2007; and
				(C)women represented 28.2
			 percent of employees at the Senior Pay levels and 43.9 percent of the permanent
			 Federal workforce compared to 45.7 percent of the civilian labor force in
			 2007.
				3.DefinitionsFor purposes of this Act—
			(1)the term
			 Director means the Director of the Office of Personnel
			 Management;
			(2)the term Senior
			 Executive Service has the meaning given such term by section 2101a of
			 title 5, United States Code;
			(3)the terms
			 agency, career appointee, and career
			 reserved position have the meanings given them by section 3132 of title
			 5, United States Code; and
			(4)the term SES
			 Resource Office means the Senior Executive Service Resource Office,
			 established under section 4.
			4.Senior Executive
			 Service Resource Office
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 shall establish within the Office of Personnel Management an office to be known
			 as the Senior Executive Service Resource Office. The mission of the SES
			 Resource Office shall be—
				(1)to improve the
			 efficiency, effectiveness, and productivity of the Senior Executive Service
			 through policy formulation and oversight;
				(2)to advance the
			 professionalism of the Senior Executive Service; and
				(3)to ensure that, in
			 seeking to achieve a Senior Executive Service reflective of the Nation’s
			 diversity, recruitment is from qualified individuals from appropriate
			 sources.
				(b)FunctionsIt shall be the function of the SES
			 Resource Office to make recommendations to the Director with respect to
			 regulations, and to provide guidance to agencies, concerning the structure,
			 management, and diverse composition of the Senior Executive Service. In order
			 to carry out the purposes of this section, the SES Resource Office
			 shall—
				(1)take such actions as the
			 SES Resource Office considers necessary to manage and promote an efficient,
			 elite, and diverse corps of senior executives by—
					(A)creating policies for the
			 management and improvement of the Senior Executive Service;
					(B)providing oversight of
			 the performance, structure, and composition of the Senior Executive Service;
			 and
					(C)providing guidance and
			 oversight to agencies in the management of senior executives and candidates for
			 the Senior Executive Service;
					(2)be responsible for the
			 policy development, management, and oversight of the Senior Executive Service
			 pay and performance management system;
				(3)develop standards for
			 certification of each agency’s Senior Executive Service performance management
			 system and evaluate all agency applications for certification;
				(4)be responsible for
			 coordinating, promoting, and monitoring programs for the advancement and
			 training of senior executives, including the Senior Executive Service Federal
			 Candidate Development Program;
				(5)provide oversight of, and
			 guidance to, agency executive resources boards;
				(6)be responsible for the
			 administration of the qualifications review board;
				(7)establish and maintain
			 annual statistics (in a form that renders them useful to appointing authorities
			 and candidates) on—
					(A)the total number of
			 career reserved positions at each agency;
					(B)the total number of
			 vacant career reserved positions at each agency;
					(C)of the positions under
			 subparagraph (B), the number for which candidates are being sought;
					(D)the amount of time a
			 career reserved position is vacant;
					(E)the amount of time it
			 takes to hire a candidate into a career reserved position;
					(F)the number of individuals who have been
			 certified in accordance with section 3393(c) of title 5, United States Code,
			 and the composition of that group of individuals with regard to race,
			 ethnicity, sex, age, and individuals with disabilities;
					(G)the composition of the
			 Senior Executive Service with regard to race, ethnicity, sex, age, and
			 individuals with disabilities;
					(H)the composition of
			 executive resources boards with regard to race, ethnicity, sex, and individuals
			 with disabilities; and
					(I)the composition of qualifications review
			 boards with regard to race, ethnicity, sex, and individuals with
			 disabilities;
					(8)make available to the public through the
			 official public internet site of the Office of Personnel Management, the data
			 collected under paragraph (7);
				(9)establish and promote mentoring programs
			 for potential candidates for the Senior Executive Service, including candidates
			 who have been certified as having the executive qualifications necessary for
			 initial appointment as a career appointee under a program established pursuant
			 to section 3396(a) of title 5, United States Code;
				(10)conduct a continuing program for the
			 recruitment of women, members of racial and ethnic minority groups, and
			 individuals with disabilities for Senior Executive Service positions, with
			 special efforts directed at recruiting from educational institutions,
			 professional associations, and other sources;
				(11)advise agencies on the best practices for
			 an agency in utilizing or consulting with an agency’s equal employment or
			 diversity office or official (if the agency has such an office or official)
			 with regard to the agency’s Senior Executive Service appointments process;
			 and
				(12)evaluate and implement strategies to ensure
			 that agencies conduct appropriate outreach to other agencies to identify
			 candidates for Senior Executive Service positions.
				(c)Protection of
			 individually identifiable informationFor purposes of subsection (b)(8), the SES
			 Resource Office shall combine data for any agency that is not named in section
			 901(b) of chapter 31, United States Code, to protect individually identifiable
			 information.
			(d)Cooperation of
			 agenciesThe head of each
			 agency shall provide the Office of Personnel Management with such information
			 as the SES Resource Office may require in order to carry out subsection
			 (b)(7).
			(e)StaffingThe
			 Director of the Office of Personnel Management shall make such appointments as
			 necessary to staff the SES Resource Office.
			5.Career
			 appointments
			(a)Promoting diversity in
			 the career appointments processSection 3393(b) of title 5, United States
			 Code, is amended by inserting after the first sentence the following: In
			 establishing an executive resources board, the head of the agency shall, to the
			 extent practicable, ensure diversity of the board and of any subgroup thereof
			 or other evaluation panel related to the merit staffing process for career
			 appointees, by including members of racial and ethnic minority groups, women,
			 and individuals with disabilities..
			(b)RegulationsWithin 1 year after the date of the
			 enactment of this Act, the Director shall promulgate regulations to implement
			 subsection (a).
			(c)ReportWithin 1 year after the date of the
			 enactment of this Act, the Director shall submit to the Committee on Oversight
			 and Government Reform of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report evaluating
			 agency efforts to improve diversity in executive resources boards based on the
			 information collected by the SES Resource Office under subparagraphs (H) and
			 (I) of section 4(b).
			6.Encouraging a more
			 diverse Senior Executive Service
			(a)Senior Executive
			 Service diversity plansWithin 1 year after the date of the
			 enactment of this Act, each agency, in consultation with the Office of
			 Personnel Management and the Chief Human Capital Officers Council, shall submit
			 to the Office of Personnel Management a plan to enhance and maximize
			 opportunities for the advancement and appointment of minorities, women, and
			 individuals with disabilities in the agency to the Senior Executive Service.
			 Agency plans shall be reflected in the strategic human capital plan. Agency
			 plans shall address how the agency is identifying and eliminating barriers that
			 impair the ability of minorities, women, and individuals with disabilities to
			 obtain appointments to the Senior Executive Service and any actions the agency
			 is taking to provide advancement opportunities, including—
				(1)conducting outreach to
			 minorities, women, and individuals within the agency and outside the
			 agency;
				(2)establishing and
			 maintaining training and education programs to foster leadership
			 development;
				(3)identifying career
			 enhancing opportunities for agency employees;
				(4)assessing internal
			 availability of candidates for Senior Executive Service positions; and
				(5)conducting an inventory
			 of employee skills and addressing current and potential gaps in skills and the
			 distribution of skills.
				Agency plans shall be updated at least
			 every 2 years during the 10 years following enactment of this Act. An agency
			 plan shall be reviewed by the Office of Personnel Management and, if determined
			 to provide sufficient assurances, procedures, and commitments to provide
			 adequate opportunities for the advancement and appointment of minorities,
			 women, and individuals with disabilities to the Senior Executive Service, shall
			 be approved by such Office. An agency may, in updating its plan, submit to the
			 Office of Personnel Management an assessment of the impacts of the plan.(b)Summary and
			 evaluationWithin 180 days
			 after the deadline for the submission of any report or update under subsection
			 (a), the Director shall transmit to the Committee on Oversight and Government
			 Reform of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report summarizing and evaluating the
			 agency plans or updates (as the case may be) so submitted.
			(c)CoordinationThe
			 Office of Personnel Management shall, in carrying out subsection (a), evaluate
			 existing requirements under section 717 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–16) and section 501 of the Rehabilitation Act of 1973 (29 U.S.C.
			 791) and determine how agency reporting can be performed so as to be consistent
			 with, but not duplicative of, such sections and any other similar
			 requirements.
			
	
		October 1 (legislative day, September 17),
		  2008
		Reported with an amendment
	
